DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement	
2.	The Information disclosure Statement filed on 12/13/21 has been considered.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-5, 8-10, 12, and 18-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlan et al. (9,576,919).
Regarding claims 1, 4, 12, and 18-19, Scanlan et al. (See specifically Figs. 3, 5D, and the associated description) discloses a semiconductor package comprising: a semiconductor chip (24) comprising a body (24) having a first surface (30) and a second surface (28), opposing the first surface, a connection pad (32) disposed on the first surface of the body (24), and an extension pad (40) disposed on the connection pad (32); and a connection structure comprising an insulating layer (108), which comprises a photosensitive insulating material comprising a photoimagable dielectric (PID) resin (Col. 15, lines 24+), disposed on the first surface (30) of the body (24) of the semiconductor chip (24), a 
Regarding claim 3, Scanlan et al. further discloses a ratio of the horizontal cross- sectional area of the extension pad (40) to the horizontal cross-sectional area of the connection pad (32) being at least 2:1 (See Fig. 3).
Regarding claim 5, Scanlan et al. further discloses a center axis of the semiconductor chip (24) being disposed to be shifted from a center axis of the connection structure (110), and a center axis of the extension pad (40) being disposed to be shifted from a center axis of the redistribution via (e.g., a portion protruded from the via pad 110 toward and contacting the extension pad 40) (See Fig. 3).
Regarding claim 8, Scanlan et al. further discloses the semiconductor chip (24) further comprising a passivation film (36) disposed on the first surface (30) of the body (24) and having an opening exposing at least a portion of the connection pad (32) (See Fig. 3), wherein at least a portion of the passivation film (36) is disposed between the connection pad (32) and the extension pad (40), wherein the extension pad (40) has a connection portion filling the opening of the passivation film (36) and an extension portion formed on the passivation film (36) and in contact with the redistribution via (110), wherein a horizontal cross-sectional area of the extension portion of the extension pad (40) is greater than a horizontal cross-sectional area of the connection portion of the extension pad (40) (See Fig. 3).
a ratio of the horizontal cross- sectional area of the extension portion (e.g., the portion of the extension pad 40 that is formed on the passivation layer 36) of the extension pad (40) to the horizontal cross-sectional area of connection portion (e.g., a portion of the extension pad 40 that formed through the passivation 36 to contact the connection pad 32) of the extension pad (40) being at least 2:1 (See Fig. 3).
Regarding claim 10, Scanlan et al. further discloses at least a portion of a surface of the redistribution via (e.g., a portion protruded from the via pad 110 toward and contacting the extension pad (40) in contact with the extension portion of the extension pad 40) being disposed to be outside of a region overlapping the connection portion on a plane (See Fig. 3).
5.	Claims 1, 3-5, 7-12, and 18-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0338202).
Regarding claims 1, 4, 12, and 18-19, Park et al. (See specifically Figs. 21, 23, 33, and the associated description) discloses a semiconductor package comprising: a semiconductor chip (120) comprising a body (120) having a first surface (e.g., the active or lower surface, Fig. 33) and a second surface (e.g., the back or upper surface, Fig. 33), opposing the first surface, a connection pad (120P) disposed on the first surface of the body (120), and an extension pad (142/143) disposed on the connection pad (120P); and a connection structure (150) comprising an insulating layer (151), which comprises a photosensitive insulating material comprising a photoimagable dielectric (PID) resin (Paragraph [0101]), disposed on the first surface of the body of the semiconductor chip (120), a redistribution via (153) penetrating through the insulating layer (151) and having one side thereof in contact with the extension pad (142/143), and a redistribution layer (142) disposed on the insulating layer (151) and having a via pad (152) in contact with the other side of the redistribution via (153) (See Fig. 33), wherein a horizontal cross-sectional area of the extension pad (142/143) of the semiconductor chip (120) is greater than a horizontal cross-section area of the connection pad (120p) of the 
Regarding claim 3, Park et al. further discloses a ratio of the horizontal cross- sectional area of the extension pad (142/143) to the horizontal cross-sectional area of the connection pad (120P) being at least 2:1 (See Fig. 33).
Regarding claim 5, Park et al. further discloses a center axis of the semiconductor chip (120) being disposed to be shifted from a center axis of the connection structure (150), and a center axis of the extension pad (142/143) being disposed to be shifted from a center axis of the redistribution via (153) (See Fig. 33).
Regarding claim 7, Park et al. further discloses the center axis of the semiconductor chip (120) being disposed on the same line as the center axis of the connection structure (150), and the center axis of the extension pad (142/143) being disposed to be shifted from the center axis of the redistribution via (153) (See Fig. 33).
Regarding claim 8, Park et al. further discloses the semiconductor chip (120) further comprising a passivation film (141) disposed on the first surface of the body (120) and having an opening exposing at least a portion of the connection pad (120p) (See Fig. 33), wherein at least a portion of the passivation film (141) is disposed between the connection pad (120p) and the extension pad (142/143), wherein the extension pad (142/143) has a connection portion (143) filling the opening of the passivation film (141) and an extension portion (142) formed on the passivation film (141) and in contact with the redistribution via (153) (See Fig. 33), wherein a horizontal cross-sectional area of the extension portion of the extension pad (40) is greater than a horizontal cross-sectional area of the connection portion (142) of the extension pad (142/143) (See Fig. 3).
a ratio of the horizontal cross- sectional area of the extension portion (142) of the extension pad (142/143) to the horizontal cross-sectional area of connection portion (143) of the extension pad (142/143) being at least 2:1 (See Fig. 33).
Regarding claim 10, Park et al. further discloses at least a portion of a surface of the redistribution via (153) in contact with the extension portion (142) of the extension pad (142/143) being disposed to be outside of a region overlapping the connection portion (143) on a plane (See Fig. 33).
Regarding claim 11, Park et al. further discloses a frame (110) having a through hole (110X) enclosing the semiconductor chip (120), wherein a center axis of the semiconductor chip (120) is shifted from a center axis of the through hole (110X) and a center axis of the connection structure (150) (See Fig. 33).
6.	Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2016/0013148).
Regarding claims 1-2, Lin et al. (See specifically Fig. 9 and the associated description) discloses a semiconductor package comprising: a semiconductor chip (124) comprising a body (124) having a first surface (130) and a second surface (128), opposing the first surface (130), a connection pad (132) disposed on the first surface (130) of the body (124), and an extension pad (172) disposed on the connection pad (132); and a connection structure (176) comprising an insulating layer (174) disposed on the first surface (130) of the body of the semiconductor chip (124), a redistribution via (e.g., a portion protruded from the connection structure 176 toward and contacting the extension pad 172 in Fig. 9) penetrating through the insulating layer (174) and having one side thereof in contact with the extension pad (172), and a redistribution layer (e.g., a portion of the connection structure 176 that is formed on the insulation layer 174) disposed on the insulating layer (174) and having a via pad in contact with the other side of the redistribution via (See Fig. 9), wherein a horizontal cross-sectional area of the extension pad (172) of the semiconductor chip (124) is greater than a horizontal cross-section area of 
Regarding claim 3, Lin et al. further discloses a ratio of the horizontal cross- sectional area of the extension pad (172) to the horizontal cross-sectional area of the connection pad (132) being at least 2:1 (See Fig. 9).
Regarding claim 8, Lin et al. further discloses the semiconductor chip (124) further comprising a passivation film (134) disposed on the first surface (130) of the body (124) and having an opening exposing at least a portion of the connection pad (132) (See Fig. 9), wherein at least a portion of the passivation film (134) is disposed between the connection pad (132) and the extension pad (172), wherein the extension pad (172) has a connection portion filling the opening of the passivation film (134) and an extension portion formed on the passivation film (134) and in contact with the redistribution via (e.g., a portion of the connection structure 176) (See Fig. 9), wherein a horizontal cross-sectional area of the extension portion of the extension pad (172) is greater than a horizontal cross-sectional area of the connection portion of the extension pad (172) (See Fig. 9).
Regarding claim 9, Lin et al. further discloses a ratio of the horizontal cross- sectional area of the extension portion of the extension pad (172) to the horizontal cross-sectional area of connection portion of the extension pad (172) being at least 2:1 (See Fig. 39).
7.	Claims 1-2, 6, and 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (10,068,853).
Regarding claims 1-2, Hu et al. (See specifically Figs. 3-11 and the associated description) discloses a semiconductor package comprising: a semiconductor chip (100) comprising a body having a first surface (e.g., the active surface 100a) and a second surface (e.g., the bottom surface), opposing the first surface (100a) (See Fig. 3), a connection pad (102) disposed on the first 
Regarding claim 6, Hu et al. further discloses an interval between the center axis of the semiconductor chip (100) and the center axis of the connection structure (e.g., the central connection structure 160) being equal to an 27interval between the center axis of the extension pad (140A) and the center axis of the redistribution via (e.g., a protruded portion of the connection structure 160 penetrating through the insulating layer 150 and extending toward and contacting the extension pad 140A) (See Fig. 11).
Regarding claim 8, Hu et al. further discloses the semiconductor chip (100) further comprising a passivation film (104) disposed on the first surface (100a) of the body and having an opening exposing at least a portion of the connection pad (102) (See Fig. 3), wherein at least a portion of the passivation film (104) is disposed between the connection pad (102) and the extension pad (140A), wherein the extension pad (140A) has a connection portion filling the opening of the passivation film (104) and an extension portion formed on the passivation film (104) and in contact with the .
Allowable Subject Matter
8.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner's statement of reasons for allowance:
	The cited arts taken either singly or in combination with other prior arts fails to anticipate or fairly suggest at least: a first reference line parallel to a first edge of one side of the semiconductor chip and a second reference line parallel to a second edge of another side of the semiconductor chip, orthogonal to each other at a center of the semiconductor chip, has predetermined displacements, respectively, with respect to a third reference line parallel to a third edge of one side of the connection structure and a fourth reference line parallel to a fourth edge of another side of the connection structure, orthogonal to each other at a center of the connection structure, as recited in claim 20; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
10.	Claims 13-17 are allowed.
11.	The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claim 13, in a 
The cited arts fail to teach, among others, at least: a first reference line parallel to a first edge of one side of the semiconductor chip and a second reference line parallel to a second edge of another side of the semiconductor chip, orthogonal to each other at a center of the semiconductor chip, has predetermined displacements, respectively, with respect to a third reference line parallel to a third edge of one side of the connection structure and a fourth reference line parallel to a fourth edge of another side of the connection structure, orthogonal to each other at a center of the connection structure, as recited in claim 13; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 14-17 depend on claim 13, they are also allowed.
Conclusion 
12.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
13.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
April 14, 2021